NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (the “Agreement”) is made and entered into on July
3, 2008, by and between Knight Energy Corp., a Maryland corporation, with its
principal place of business located at 909 Lake Carolyn Parkway, Suite 850,
Irving, Texas 75039 (the “Company”), and the party listed on the attached
“Schedule of Lenders” (the “Lender”).
 
Recitals
 
A. The Company and the Lender are executing and delivering this Agreement in
reliance upon the exemptions from securities registration afforded by (i) the
provisions of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), and (ii) Section 4(2) under the 1933 Act.
 
B. The Lender desires to purchase from the Company, and the Company desires to
sell to the Lender, upon the terms and conditions stated in this Agreement, the
Company’s $2,500,000 15% Senior Secured Promissory Note in the form attached as
Exhibit A (the “Note”). The Note shall be sold in a closing (the “Closing”) as
specified herein.
 
C. Contemporaneously with the execution and delivery of this Agreement, the
Company is executing and delivering to the Lender an Amendment to Security
Agreement in the form attached as Exhibit B (the “Amendment”), pursuant to which
the Company has agreed to secure its obligations under the Note with a
first-priority security interest in all existing and hereafter acquired assets
owned by the Company.
 
D. As additional security for the Company’s obligations under the Note,
contemporaneously with the execution and delivery of this Agreement, Charles
Hill Drilling, Inc. (“CHD”), which is a wholly-owned subsidiary of the Company,
is executing and delivering an Amendment to Corporate Guaranty in the form
attached as Exhibit C (the “Subsidiary Amendment”) pursuant to which CHD is
guarantying payment of the Note and securing its obligations under that guaranty
with a first-priority security interest in all of its existing and hereafter
acquired assets. Contemporaneously with the execution and delivery of the
Subsidiary Amendment, CHD is also executing and delivering to the Lender an
amendment to the Deed of Trust, Security Agreement, Assignment of Production and
Financing Statement from CHD to J. Patrick Murphy, Trustee, for the benefit of
the Lender, dated May 20, 2008 (the “Deed of Trust”), such amendment to be in
the form attached as Exhibit D (the “Amendment to Deed of Trust”).
 
Agreements
 
NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Lender hereby agree as follows:



--------------------------------------------------------------------------------




1. Purchase and Sale of the Note.
 
(a) Purchase. At the Closing, the Lender agrees to purchase the Note from the
Company, and the Company agrees to sell the Note to the Lender. The purchase
price for the Note (the “Purchase Price”) shall be as set forth on the Schedule
of Lenders. For the Closing, out of the Purchase Price there shall be paid (i)
to the Lender a non-refundable origination fee in an amount equal to five
percent (5%) of the Purchase Price and (ii) such other amounts as may be
included in the Disbursement Instructions attached as Exhibit E (the
“Disbursement Instructions”). The disbursements specified in the Disbursement
Instructions shall be made on the Closing Date (as defined below).
 
(b) The Closing. The date of the Closing (the “Closing Date”) shall be July 3,
2008, or such other date as the parties may mutually agree in writing. On or
before the Closing Date,  (i) the Lender shall have delivered the Purchase Price
to the Escrow Agent (as defined in the Escrow Agreement in the form attached as
Exhibit F (the “Escrow Agreement”)) in the manner set forth in paragraph (c)
below, (ii) the Company shall have delivered to the Escrow Agent originals of
(A) this Agreement, (B) the Note, (C) the Amendment, (D) the Subsidiary
Amendment, (E) the Amendment to Deed of Trust, (F) the Disbursement
Instructions, (G) the Escrow Agreement and (H) such other items as may be
required by this Agreement or any of the other documents (collectively, the
“Closing Documents”), each duly authorized and executed by the Company and/or
any other parties thereto (other than the Lender) and (iii) the Lender shall
have delivered to the Escrow Agent executed originals of those Closing Documents
which are to be signed by the Lender.
 
(c) Payment. The Lender shall pay the Purchase Price by wire transfer of
immediately available funds in United States Dollars, to be deposited into the
Escrow Account (as defined in the Escrow Agreement), against delivery to the
Escrow Agent of the Closing Documents by the Company. At the Closing, the Escrow
Agent shall be responsible for disbursement of the Purchase Price according to
the Disbursement Instructions and delivery of the Closing Documents to the
Lender (with copies of the Closing Documents to the Company duly executed by the
Lender, where required), in each case in accordance with the terms of the Escrow
Agreement.


2. The Lender’s Representations and Warranties. As of the Closing, the Lender
represents and warrants to the Company, and agrees, as follows:
 
(a) Investment Purposes; Compliance With 1933 Act. The Lender is purchasing the
Note for its own account for investment only and not with a view towards, or in
connection with, the public sale or distribution thereof, except pursuant to
sales registered, or exempt from registration, under the 1933 Act and applicable
state securities laws. The Lender does not by its representations in this
Section 2(a) agree to hold the Note for any minimum or other specific term, and
reserves the right to dispose of the Note at any time in compliance with Section
5(a) below.
 
(b) Accredited Investor Status. The Lender is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D. The Lender has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment made pursuant to this
Agreement. The Lender is aware that it may be required to bear the economic risk
of the investment made pursuant to this Agreement for an indefinite period of
time, and is able to bear such risk.
 
2

--------------------------------------------------------------------------------




(c) Reliance on Exemptions. The Lender understands that the Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of applicable federal and state securities laws, and that the
Company is relying upon the truth and accuracy of, and the Lender’s compliance
with, the representations, warranties, agreements and covenants of the Lender
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Lender to acquire the Note.
 
(d) Information. The Lender and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Note that have been
requested by the Lender. The Lender and its advisors, if any, have been afforded
the opportunity to ask all questions of the Company as they have in their
discretion deemed advisable. The Lender understands that its investment in the
Note involves a high degree of risk. The Lender has sought such accounting,
legal and tax advice as it has considered necessary to an informed investment
decision with respect to the investment made pursuant to this Agreement.
 
(e) No Government Review. The Lender understands that no United States federal
or state agency or any other government or governmental agency has approved or
made any recommendation or endorsement of the Note or the fairness or
suitability of the investment in the Note, nor have such authorities passed upon
or endorsed the merits of the offering of the Note.
 
(f) Restrictions on Transfer or Resale. The Lender understands that: (i) the
Note has not been and is not being registered under the 1933 Act or any state
securities laws and may not be offered for sale, sold or otherwise transferred
except as provided in Section 5(a) below and (ii) neither the Company nor any
other person is under any obligation to register the Note under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
(g) Legend. Subject to Section 5(b) below, the Lender understands that the Note
will bear a restrictive legend (the “Legend”) in substantially the following
form:
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THIS NOTE MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER (I) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER THE APPLICABLE LAWS OR (II)
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE
ISSUER, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.
 
(h) Authorization; Enforcement. The Closing Documents to be signed by the Lender
have been duly and validly authorized, executed and delivered by the Lender and
are each valid and binding agreements of the Lender enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.

3

--------------------------------------------------------------------------------




3. The Company’s Representations and Warranties. As of the Closing, the Company
represents and warrants to the Lender, and agrees, as follows:
 
(a) Organization and Qualification. The Company is a corporation duly organized
and existing in good standing under the laws of the State of Maryland, and has
the requisite power to own its properties and to carry on its business as now
being conducted. CHD is a corporation duly organized and existing in good
standing under the laws of the State of Nevada, and has the requisite power to
own its properties and to carry on its business as now being conducted. Both the
Company and CHD are duly qualified as foreign entities to do business and are in
good standing in every other jurisdiction in which the nature of the business
conducted by them makes such qualification necessary and where the failure so to
qualify would have a Material Adverse Effect. As used herein, “Material Adverse
Effect” means any material and adverse effect on (i) the assets, liabilities,
sales, financial condition, business, operations, affairs, circumstances or
prospects of the Company and its subsidiaries (taken as a whole) from those
reflected in the SEC Documents (as defined below) or from the facts represented
or warranted in the Closing Documents, (ii) the ability of the Company and its
subsidiaries to carry out their businesses as the same are being conducted or
are proposed to be conducted at the date of this Agreement or to meet their
obligations under the Closing Documents on a timely basis or (iii) the rights
and remedies of the Lender under the Closing Documents.
 
(b) Authorization; Enforcement. The Company and CHD each have the requisite
power and authority to enter into and perform the Closing Documents to which
each is a party. The Company has the requisite power and authority to issue and
sell the Note in accordance with the terms thereof, and to perform its
obligations under the Note in accordance with their terms. The Company’s and
CHD’s execution, delivery and performance of the Closing Documents to which each
is a party, and their consummation of the transactions contemplated thereby,
have been duly authorized by the Company’s and CHD’s Board of Directors, and no
further consent or authorization of the Company or CHD, their shareholders, or
any other person or entity, is required. The Closing Documents to which the
Company and CHD are parties (i) have been duly and validly authorized, executed
and (when issued) delivered by the Company and/or CHD (as the case may be) and
(ii) constitute valid and binding obligations of the Company and/or CHD (as the
case may be), enforceable against the Company and/or CHD (as the case may be) in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.
 
(c) Capitalization. As of the Closing Date, the authorized capital stock of the
Company consisted of (i) 500,000,000 shares of $.0001 par value common stock, of
which 31,145,785 shares were issued and outstanding or issuable, and (ii)
50,000,000 shares of preferred stock, of which -0-shares were issued and
outstanding. All of such outstanding shares have been validly issued and are
fully paid and non-assessable. As of the Closing Date, except as disclosed in
the attached Schedule 3(c), (i) there were no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
issued or agreed to by the Company or CHD relating to, or securities or rights
convertible into, any equity interests of the Company or CHD, or arrangements by
which the Company or CHD is or may become bound to issue additional equity
interests and (ii) there are no outstanding debt securities of the Company or
CHD. If requested by the Lender, the Company has furnished to the Lender true
and correct copies of the Company’s and CHD’s Articles of Incorporation, as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
and CHD’s Bylaws, as in effect on the date hereof.
 
4

--------------------------------------------------------------------------------




(d) Acknowledgment Regarding Lender’s Purchase of the Note. Except as disclosed
on Schedule 3(d), (i) the Lender is not acting as a financial advisor to, or
fiduciary of, the Company or CHD (or in any similar capacity) with respect to
this Agreement or the transactions contemplated hereby, (ii) this Agreement and
the transactions contemplated hereby, and the relationship between the Lender
and the Company and CHD, are and will be considered “arms-length”
notwithstanding any other or prior agreements or nexus between the Lender and
the Company and/or CHD, whether or not disclosed, and (iii) any statements made
by the Lender, or any of its representatives or agents, in connection with this
Agreement and the transactions contemplated hereby are not to be construed as
advice or a recommendation, are merely incidental to the Lender’s purchase of
the Note and have not been relied upon in any way by the Company or CHD or their
respective management. The Company’s decision to enter into this Agreement and
the transactions contemplated hereby have been based solely upon an independent
evaluation by the Company and its management.
 
(e) No Integrated Offering. Neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances which would prevent the parties hereto from consummating the
transactions contemplated hereby pursuant to an exemption from registration
under the 1933 Act and, specifically, in accordance with the provisions of
Regulation D. The transactions contemplated hereby are exempt from the
registration requirements of the 1933 Act, assuming the accuracy of the
representations and warranties of the Lender contained herein.
 
(f) No Conflicts. Except as set forth in the attached Schedule 3(f), neither the
Company nor CHD (i) is in violation of its Articles of Incorporation and (ii) is
in default (and no event has occurred which, with notice or lapse of time or
both, would put the Company or CHD in default) under, nor has there occurred any
event giving others (with notice or lapse of time or both) any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or other instrument to which the Company or CHD is a party, except for
defaults or rights as would not, in the aggregate or individually, have a
Material Adverse Effect. The business of the Company and CHD is not being
conducted and, so long as the Lender owns the Note, shall not be conducted, in
violation of any law, ordinance or regulation of any governmental entity, except
for possible violations which neither singly nor in the aggregate would have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
or as required under the 1933 Act and any applicable state securities laws,
neither the Company nor CHD is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver and perform any of its obligations
under the Closing Documents in accordance with the terms thereof.
 
5

--------------------------------------------------------------------------------




(g) SEC Documents; Financial Statements. Except as disclosed on Schedule 3(g)
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), with all of the foregoing that were filed prior to the date hereof
and all exhibits included therein and all financial statements and schedules
thereto and all documents (other than exhibits) incorporated by reference
therein being hereinafter referred to as the “SEC Documents.” The Company has
delivered to the Lender (to the extent requested by the Lender) true and
complete copies of the SEC Documents. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the applicable rules and regulations of the SEC promulgated thereunder,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements (i) have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved except (A) as may be otherwise indicated in such financial
statements or the notes thereto or (B) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements and (ii) fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No information
provided by or on behalf of the Company to any Lender contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading. Except as set
forth in the financial statements of the Company included in the SEC Documents,
the Company has no liabilities, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to the date
of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in such financial
statements, in each case of clauses (i) and (ii) above, which, individually or
in the aggregate, are not material to the financial condition, business,
operations, properties, operating results or prospects of the Company. The SEC
Documents contain a complete and accurate description of all written and oral
contracts, agreements, leases or other instruments to which the Company or any
subsidiary is a party or by which the Company or any subsidiary is bound which
are required by the rules and regulations promulgated by the SEC to be disclosed
(each a “Contract”). None of the Company, its subsidiaries or, to the best of
the Company’s knowledge, any of the other parties thereto, is in breach or
violation of any Contract, which breach or violation would, or with the lapse of
time, the giving of notice, or both, have a Material Adverse Effect.
 
(h) Absence of Certain Changes; Bankruptcy. Since December 31, 2007, there has
been no Material Adverse Effect. Neither the Company nor CHD has taken any
steps, and neither currently has any reasonable expectation of taking any steps,
to seek protection pursuant to any bankruptcy law, nor does the Company or CHD
have any knowledge that its creditors intend to initiate involuntary bankruptcy
proceedings.
 
(i) Absence of Litigation. Except as set forth in the attached Schedule 3(i),
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or governmental body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would materially and adversely affect the validity or
enforceability of, or the authority or ability of (i) the Company to perform its
obligations under this Agreement or any of the documents contemplated herein or
(ii) CHD to perform its obligations under the Subsidiary Amendment.
 
6

--------------------------------------------------------------------------------




(j) Foreign Corrupt Practices. Neither the Company nor any of its subsidiaries,
nor any person acting on behalf of the Company or any subsidiary has, in the
course of his, her or its actions for or on behalf of the Company, (i) used any
of the Company’s funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from the Company’s funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
(k) Brokers; No General Solicitation. Except as set forth in Schedule 3(k),
neither the Company nor any subsidiary has taken any action that would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement and the transactions contemplated hereby
other than as set forth in the Disbursement Instructions. The Company
acknowledges that, except as set forth in Schedule 3(k), no broker or finder was
involved with respect to the transactions contemplated hereby other than as set
forth in the Disbursement Instructions. Neither the Company nor any other person
or entity participating on the Company’s behalf in the transactions contemplated
hereby, nor any person or entity acting for the Company or any such other person
or entity, has conducted any “general solicitation,” as described in Rule 502(c)
under Regulation D, with respect to the Note.
 
(l) Status of Assets. Except as described on Schedule 3(l) and except as arise
by operation of law, the Company and its subsidiaries have good and marketable
title to each of the assets that is material to its business, free and clear of
all liens, claims, restrictions and other encumbrances. All of the outstanding
shares of CHD are owned by the Company.
 
4. Covenants of the Parties. 
 
(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Securities Laws. The Company shall timely file a Form D (and any other
equivalent form or notice required by applicable state law) with respect to the
issuance of the Note if and as required under Regulation D and applicable state
securities laws, and shall, upon written request of the Lender, provide a copy
thereof to the Lender within five (5) days of such request. The Company shall,
on or before the Closing Date, take all action necessary in order to sell the
Note to the Lender in compliance with federal and applicable state securities
laws, and shall provide written evidence of such action to the Lender upon
written request.
 
(c) Intentional Acts or Omissions. No party shall intentionally perform or fail
to perform any act that, if performed or omitted to be performed, would prevent
or excuse the performance of this Agreement or any of the transactions
contemplated hereby.
 
7

--------------------------------------------------------------------------------




(d) Expense Reimbursement. The Company agrees to pay all reasonable fees and
expenses (including reasonable business, legal, appraisal and post-Closing
monitoring fees and expenses) incurred by the Lender in connection with this
Agreement as the Lender may reasonably request from time-to-time; provided,
however, that in the absence of a default under any of the Closing Documents,
the Lender shall not be entitled to reimbursement for post-Closing monitoring
fees more than two times per year. Upon demand, the Company agrees to pay, or
reimburse the Lender for, all such fees and expenses, regardless of whether they
are incurred before or after the date of this Agreement.
 
(e) Status; Taxes. Until the Note has been paid in full, the Company shall
maintain its existence and the existence of CHD in good standing and shall pay
all taxes, and shall cause CHD to pay all of its taxes, before they become
delinquent, except for taxes that are reasonably disputed or which, if not paid,
would not have a Material Adverse Effect.
 
(f) Use of Proceeds. The Company shall use the Purchase Price only for (i) those
disbursements listed in the Disbursement Instructions and (ii) the purchase and
subsequent refurbishment of the items described on the attached Schedule 4(f)
(collectively, the “Assets”). On the Closing Date, the net Purchase Price (after
the disbursements listed in the Disbursement Instructions) shall be deposited by
the Company in a separate bank account (the “Account”) and the funds therein
shall not be drawn upon (i) except for use as provided in clause (ii) above and
(ii) until the Lender has provided its written consent to such draw down, which
shall be provided within three (3) days after the Lender receives a copy of the
purchase order or invoice for refurbishment work (as applicable) with respect to
such draw down. For monitoring purposes, the Company shall either (i) provide
the Lender with online access to the Account (viewing only) or (ii) provide the
Lender with copies of all statements with respect the Account within three (3)
days after receipt by the Company.
 
(g) No Post-Closing Debt. Until the Note has been paid in full, unless otherwise
agreed upon by the Lender in writing, in its sole discretion, neither the
Company nor CHD shall incur any debt for borrowed money after the Closing Date.
 
(h) Monthly Financial and Other Information. Until the Note has been paid in
full, within thirty (30) days after the end of each calendar month, the Company
shall provide the Lender with a report, electronically or in writing, that
includes (i) a listing of all of the Collateral (as defined below) as of the end
of such calendar month, (ii) the cash flow status of the Collateral as of the
end of such calendar month, (iii) unaudited consolidated financial statements
for such calendar month (in accordance with generally accepted accounting
principles (“GAAP”)), (iv) a description of any material change in the Company
or any of its subsidiaries during such calendar month, (v) a description of any
material legal action pending or threatened against the Company, any of its
subsidiaries, or any present or former officer or director of the Company or any
of its subsidiaries, during such calendar month and (vi) such other financial or
business information as the Lender may from time-to-time reasonably request, all
in a format that is mutually agreeable to the Company and the Lender. The
Company shall also furnish to the Lender, from time-to-time, such reports in
connection with the collateral described in the Security Agreement (as defined
in the Amendment), the Subsidiary Security Agreement (as defined in the
Subsidiary Amendment) and/or the Deed of Trust as the Lender may reasonably
request, all in reasonable detail, including reports describing the equipment
and as-extracted collateral, specifying the locations of the equipment and
as-extracted collateral, and setting forth the then current location of the
Company’s books pertaining to the collateral described in the Security
Agreement, the Subsidiary Security Agreement and/or the Deed of Trust. In
addition, unless otherwise notified by the Lender, during each calendar month
the Company shall hold a monthly review meeting (or teleconference) with the
Lender at a mutually agreeable place and time. To the extent reasonably
requested by the Company, the Lender shall execute a confidentiality agreement
with respect any non-public information disclosed pursuant to this Agreement.
 
8

--------------------------------------------------------------------------------


 
(i) Minimum Cash and EBITDA. Until the Note has been paid in full, beginning on
the first day of the month in which the Closing Date occurs and as of the first
day of each calendar month thereafter, the Company shall maintain its cash and
cash equivalents and EBITDA in excess of the minimum amounts set forth below for
each date:
 
Calendar Month
 
Cash and Equivalents
 
EBITDA
             
July 2008
 
$
150,000
 
$
27,291
 
 
             
August 2008
 
$
150,000
 
$
68,228
 
 
             
September 2008
 
$
150,000
 
$
86,422
 
 
             
October 2008
 
$
150,000
 
$
128,487
 
 
             
November 2008
 
$
150,000
 
$
179,881
 
 
             
December 2008
 
$
150,000
 
$
205,578
 
 
             
January 2009
 
$
150,000
 
$
213,035
 
 
             
February 2009
 
$
150,000
 
$
248,541
 
 
             
March 2009
 
$
150,000
 
$
248,541
 
 
             
April 2009
 
$
150,000
 
$
288,840
 
 
             
May 2009
 
$
150,000
 
$
288,840
 
 
             
June 2009
 
$
150,000
 
$
311,059
 
 
             
July 2009
 
$
150,000
 
$
339,698
 
 
             
August 2009
 
$
150,000
 
$
339,698
 
 
             
September 2009
 
$
150,000
 
$
365,829
 
 
             
October 2009
 
$
150,000
 
$
388,929
 
 
             
November 2009
 
$
150,000
 
$
388,929
 
 
             
December 2009 and thereafter
 
$
150,000
 
$
418,847
 

 
9

--------------------------------------------------------------------------------




(j) Distributions and Redemptions. Until the Note has been paid in full, neither
the Company nor any subsidiary shall (i) purchase, redeem or otherwise acquire
for value any of its equity securities now or hereafter outstanding or (ii) make
any distribution of its assets to its shareholders, other than distributions by
CHD to the Company.
 
(k) Sale of Assets; Leasebacks; Management Fees. Until the Note has been paid in
full, the Company shall not, and shall not permit any subsidiary to, enter into
any arrangements, directly or indirectly, with any person or entity, whereby any
of them shall (i) sell or transfer any assets, whether now owned or hereafter
acquired, outside of the ordinary course of business, (ii) rent or lease as
lessee such assets (or any part thereof) or any other property which any of them
intends to use for substantially the same purpose or purposes as the property to
be sold or transferred or (iii) pay any management fee or similar type of fee to
any person or entity, except that payments to Nortia Capital Partners, Inc.
pursuant to an agreement that is listed as an Exhibit to the Company’s Form
10-KSB for the fiscal year ended December 31, 2007, shall be permitted. To the
extent there is a sale of the Assets in the ordinary course of business, the
Company shall notify the Lender of such sale in writing and shall offer to repay
the outstanding principal amount of the Note in an amount equal to the sale
price (which offer may be accepted or rejected by the Lender, in its sole
discretion) unless (i) the sale price is less than $100,000 or (ii) within
thirty (30) days of receipt, the sale proceeds are expended to purchase new
Assets with a value comparable to the ones sold, in which case no repayment
offer shall be required.
 
(l) Collateral Coverage Ratio. Until the Note has been paid in full, the Company
shall not permit at any time its “Collateral Coverage Ratio” to be less than
4.5x. For purposes of this paragraph, “Collateral Coverage Ratio” shall mean, as
of any date, an amount equal to the ratio of (i) the sum of (A) the cash and
cash equivalents plus net “Eligible Accounts Receivable” of the Company and its
consolidated subsidiaries, plus (B) 70% of the PV-10 of the Company’s proven
developed reserves and 50% of the PV-10 of the Company’s proven undeveloped
reserves (with the reserve numbers to be taken from a reserve report provided by
an independent engineering firm acceptable to the Lender, which shall be updated
as required by the Lender, but no less than annually), plus (C) the orderly
liquidation value of the Company’s drilling rigs based on a third-party
appraisal company acceptable to the Lender, which shall be updated as required
by the Lender, but no less than annually, plus (D) 25% of the net book value of
any fixed assets owned by the Company and not included in (B) or (C) above, all
determined as of the end of each calendar month in which the Note remains
outstanding (beginning with June, 2008) on a consolidated basis in accordance
with GAAP and reflected on the Company’s consolidated balance sheet
(collectively, the “Collateral”), to (ii) the unpaid principal amount of the
Note. For purposes of this paragraph, the term “Eligible Accounts Receivable”
shall mean accounts receivable that do not include (i) accounts which are unpaid
more than 90 days from the invoice date thereof, or that were not billed in the
ordinary course of the Company’s or its subsidiaries’ businesses (provided,
however, that failure to bill on specific dates as provided in customer terms
and conditions or other instances where the Company’s or its subsidiaries’
actions are immaterially different from their stated billing practices will not
be deemed to be outside of the Company’s and its subsidiaries’ ordinary course
of business, (ii) any account for which there exists a right of set-off,
allowance, adjustment, defense or discount (except regular discounts allowed in
the ordinary course of business to promote prompt payment (and for which no
defense or counterclaim has been asserted)), solely to the extent of such
set-off, allowance, adjustment, defense or discount, (iii) any account arising
from a “consignment,” (iv) any account which arises from the sale or lease to,
or performance of services for, or represents an obligation of, an employee,
partner, parent or subsidiary of the Company or any affiliate of the Company or
subsidiary, (v) any account arising from sales of goods or services in which the
performance of the Company or its subsidiary has been bonded by an issued
performance bond, (vi) any account which any manager of the Company or any
subsidiary has knowledge that the account debtor has claimed that such account
is subject to set-off, counterclaim, defense, allowance or adjustment, solely to
the extent of such set-off, counterclaim, defense, allowance or adjustment,
(vii) any account where the account debtor is the subject of bankruptcy or
insolvency proceedings and (viii) any account generated by a subsidiary not
domiciled in the United States of America or where the account debtor is not
domiciled in the United States of America, subject to an allowance for up to
$200,000 of such accounts to be included in Eligible Accounts Receivable.
 
10

--------------------------------------------------------------------------------




(m) Financial Statements. Until the Note has been paid in full, (i) within
forty-five (45) days after the end of each of the first three fiscal quarters
(plus any filing extension to which the Company may be entitled based on a
timely filing on Form 12b-25), the Company shall provide the Lender with
unaudited consolidated financial statements of the Company and its subsidiaries
for such fiscal quarter and (ii) within ninety (90) days after the end of each
fiscal year (plus any filing extension to which the Company may be entitled
based on a timely filing on Form 12b-25), the Company shall provide the Lender
with audited consolidated financial statements of the Company and its
subsidiaries for such fiscal year, in each case prepared by an accounting firm
mutually acceptable to the Company and the Lender.
 
(n) Subsidiaries. In the event that the Company has any subsidiary other than
CHD in existence at any time prior to the full payment of the Note, the Company
shall cause each such subsidiary to guaranty the repayment of the Note (and
related expenses) and secure such guaranty with a first-priority security
interest in all of its assets, in each case pursuant to documentation
substantially in the same form as the Subsidiary Guaranty (as defined in the
Subsidiary Amendment), the Subsidiary Security Agreement and the Deed of Trust
(if applicable).
 
(o) Appraisal of Assets. At the Company’s expense, within thirty (30) days after
the Company completes the acquisition of an Asset, the Company shall provide the
Lender with an appraisal of such Asset by an appraiser mutually acceptable to
the Company and the Lender.
 
(p) Indemnification. Upon demand, the Company shall indemnify the Lender and its
affiliates for, and shall defend and hold the Lender and its affiliates harmless
against, any loss, damage, liability, cost or expense (including, but not
limited to, reasonable attorney’s fees and costs of investigation) arising out
of or in connection with any claim or cause of action that is brought or
threatened against the Lender and/or its affiliates by any person or entity
(other than the Company) as a result of the Lender entering into this Agreement
or any of the other Closing Documents and/or performing its obligations
hereunder or thereunder, except to the extent such loss, damage, liability, cost
or expense has resulted from the gross negligence or wilful misconduct of the
Lender or its affiliates. The obligations in this Section shall survive the
termination of this Agreement and the repayment of the Note.
 
11

--------------------------------------------------------------------------------


 
(q) No Changes to Certain Agreements. Unless consented to in writing by the
Lender, until the Note has been paid in full, the Company shall not (i)
materially modify any employment, consulting, advisory or other services
agreement between the Company and any of its officers, directors or Nortia
Capital Partners, Inc. that exists as of the Closing Date (all of which
agreements are listed as Exhibits to the Company’s Form 10-KSB for the fiscal
year ended December 31, 2007) or (ii) enter into any new agreement with any of
its officers, directors or Nortia Capital Partners, Inc. or any of their
affiliates involving employment, consulting, advisory or other services or
providing for any compensation to such persons.
 
(r) Limitation on Payment of Legal Fees. Unless consented to in writing by the
Lender, until the Note has been paid in full, the Company shall not directly or
indirectly pay on behalf of any person, or reimburse any person for, any legal
fees incurred by such person in any matter except one which relates solely to
such person’s alleged acts or omissions on behalf of the Company.
 
(s) Listing on the American Stock Exchange; Independent Board. Company shall use
its best efforts to cause its common stock to be listed for trading on the
American Stock Exchange (“AMEX”) by November 20, 2008. In addition, the Company
agrees that a majority of its Board of Directors shall be “independent”
according to AMEX standards (the “Independence Standard”) by November 20, 2008.
In the event that the Independence Standard is not met by the deadline, the
Note’s Rate (as defined in the Note) shall increase by two percent (2%) until
the Independence Standard is met.
 
(t) Legal Opinion. Within twenty-one (21) days after the Closing Date, the
Company’s counsel shall have provided an opinion that is reasonably satisfactory
to the Lender with respect to such matters as the Lender may designate.
 
5. Transfer, Legend and Related Matters.
 
(a) Transfer of a Note. Subject to the provisions of Section 8(g) below, if (i)
the Note has been registered under the 1933 Act and applicable state securities
laws, (ii) the Lender shall have delivered to the Company an opinion by counsel
reasonably satisfactory to the Company, in form, scope and substance reasonably
satisfactory to the Company, to the effect that the Note or any interest therein
may be sold or transferred pursuant to an exemption from such registration or
(iii) the Lender notifies the Company in writing that it is transferring the
Note or any interest therein to an accredited investor then, in each instance,
the Lender may transfer the Note or interest, as the case may be, upon the
reasonable consent of the Company; provided, however, that the Lender may
transfer the Note or any interest therein to HD Special-Situations Offshore
Fund, Ltd. at any time without consent upon written notice to the Company (with
the Lender hereby representing and warranting to the Company that HD
Special-Situations Offshore Fund, Ltd. is an accredited investor).


12

--------------------------------------------------------------------------------


 
(b) Removal of Legend. The Legend shall be removed from the Note, if, unless
otherwise required by state securities laws, (i) the sale of the Note is
registered under the 1933 Act or (ii) the holder of the Note provides the
Company with an opinion by counsel reasonably satisfactory to the Company, that
is in form, substance and scope reasonably satisfactory to the Company, to the
effect that a public sale or transfer of the Note may be made without
registration under the 1933 Act.


(c) Injunctive Relief for Breach. The Company acknowledges that a breach of its
obligations under Sections 5(a) and/or 5(b) above will cause irreparable harm to
the Lender by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company agrees that the remedy at law for a breach of
its obligations under such Sections would be inadequate and agrees that, in the
event of a breach or threatened breach by the Company, the Lender shall be
entitled, in addition to all other remedies at law or in equity, to an
injunction restraining any breach and/or requiring immediate appropriate action
by the Company, without the necessity of showing economic loss and without any
bond or other security being required.


6. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to sell the Note to the Lender at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions; provided, however, that these conditions are for the Company’s sole
benefit and may be waived in writing by the Company at any time in its sole
discretion:
 
(a) The Lender shall have (i) executed each of the Closing Documents to the
extent required thereby and (ii) delivered such documents or signature pages
thereof (via facsimile or as otherwise provided in the Escrow Agreement),
together with such other items as may be required by this Agreement, to the
Escrow Agent.


(b) The Lender shall have delivered to the Escrow Agent on behalf of the
Company, and the Company shall have received from the Escrow Agent pursuant to
the terms of Escrow Agreement, the Purchase Price by wire transfer of
immediately available funds.


(c) The representations and warranties of the Lender in this Agreement shall be
true and correct in all material respects as of the date made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Lender shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Lender at or prior to the Closing Date.


(d) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered or issued by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of any of the transactions contemplated herein.


7. Conditions to the Lender’s Obligation to Purchase. The obligation of the
Lender to purchase the Note at the Closing is subject to the satisfaction, on or
before the Closing Date, of each of the following conditions; provided, however,
that these conditions are for the sole benefit of the Lender and may be waived
by the Lender at any time in its sole discretion:
 
13

--------------------------------------------------------------------------------


 
(a) There shall have been no Material Adverse Effect on the Company and the
Company shall have paid or caused the payment of all fees and expenses due to
the Lender and/or counsel for the Lender as required by this Agreement.


(b) The Company and each other person (other than the Lender) who is required to
execute the Closing Documents shall have (i) executed each of the Closing
Documents to the extent required thereby and (ii) delivered such documents or
signature pages thereof (via overnight delivery or as otherwise provided in the
Escrow Agreement), together with such other items as may be required by this
Agreement, to the Escrow Agent.


(c) The Company shall have issued and have duly executed by the authorized
personnel of the Company and delivered to the Escrow Agent on behalf of the
Lender, the Lender’s original Note (via overnight delivery or as otherwise
provided by the Escrow Agreement).


(d) The representations and warranties of the Company shall be true and correct
in all material respects as of the date made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date, including obtaining all consents and approvals required for
it to enter into and consummate the Closing Documents.


(e) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, or issued by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of any of the transactions contemplated herein.


8. Governing Law; Miscellaneous.


(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California as applied to contracts made
and to be fully performed in such state, without regard to the conflicts of laws
provisions thereof. Service of process in any civil action relating to or
arising out of this Agreement (including all Exhibits or Schedules or any
addenda hereto) or the transactions contemplated herein may be accomplished in
any manner provided by law. The parties hereto agree that a final,
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.


(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
signature pages from such counterparts have been delivered to the Escrow Agent.

14

--------------------------------------------------------------------------------




(c) Headings; Interpretation. The headings of this Agreement are for convenience
of reference and shall not form a part of, or affect the interpretation of this
Agreement. As used herein, the masculine shall refer to the feminine and neuter,
and vice versa, as the context may require. As used herein, unless the context
clearly requires otherwise, the words “herein,” “hereunder” and “hereby,” shall
refer to this entire Agreement and not only to the Section or paragraph in which
such word appears. If any date specified herein falls upon a Saturday, Sunday or
public or legal holidays, the date shall be construed to mean the next business
day following such Saturday, Sunday or public or legal holiday. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
public or legal holiday. Each party intends that this Agreement be deemed and
construed to have been jointly prepared by the parties. As a result, the parties
agree that any uncertainty or ambiguity existing herein shall not be interpreted
against either of them.


(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement; Amendments. This Agreement and the documents referenced
herein (which are incorporated herein by reference) contain the entire
understanding of the parties with respect to the matters covered herein and
supersede all prior agreements, negotiations and understandings, written or
oral, with respect to such subject matter. Except as specifically set forth
herein, neither the Company nor the Lender makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement or the other Closing Documents shall be waived or amended other than
by an instrument in writing signed by the Company and the Lender. No delay or
omission of any party hereto in exercising any right or remedy hereunder shall
constitute a waiver of such right or remedy, and no waiver as to any obligation
shall operate as a continuing waiver or as a waiver of any subsequent breach.


(f) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile (if via facsimile, to be
followed within one (1) business day by an original of the notice document via
overnight courier) and shall be effective (i) five (5) days after being placed
in the mail, if mailed, certified or registered, return receipt requested, (ii)
upon receipt, if delivered personally or (iii) one (1) day after facsimile
transmission or delivery to a courier service for overnight delivery, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be as follows:


If to the Company:
Knight Energy Corp., Attn.: President
909 Lake Carolyn Parkway, Suite 850
Irving, Texas 75039
Telephone: (972) 401-1133
Facsimile: (972) 444-9981
E-mail: brucearthurhall@verizon.net

 
15

--------------------------------------------------------------------------------




If to the Lender:
HD Special-Situations, LP
425 California Street, Suite 1200
San Francisco, California 94104
Attention: Todd Blankfort
Telephone: (415) 277-2293
Facsimile: (415) 236-6023
E-mail: todd@hdcap.com



Each party shall provide written notice to the other parties of any change in
address.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Lender. The
Lender may assign any or all of its rights under this Agreement to any person or
entity to whom the Lenderassigns or transfers the Note pursuant to Section 5(a)
above; provided, however, that such transferee shall agree in writing to be
bound by the provisions of the Closing Documents that apply to the “Lender” with
respect to the transferred Note. Notwithstanding anything herein to the
contrary, the Lender may pledge all or any part of the Note as collateral for a
bona fide loan pursuant to a security agreement with a third party lender which
is an accredited investor, and such pledge shall not be considered an assignment
in violation of this Agreement so long as (i) it is made in compliance with all
applicable laws and (ii) such third-party lender shall assume the rights, and be
bound by the obligations, of the Lender specified in the Closing Documents.


(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


(i) Survival. Unless this Agreement is terminated under Section 8(l) below, the
representations, warranties and agreements of the Company and the Lender
contained herein shall survive the Closing.


(j) Publicity. The Company and the Lender shall have the right to review (but
not the right to approve), before issuance by the other, any press releases or
other public statements with respect to the transactions contemplated hereby,
including a “tombstone” describing the financing provided pursuant to this
Agreement.


(k) Further Assurance. Each party shall do and perform, or cause to be done and
performed, at its expense, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

16

--------------------------------------------------------------------------------




(l) Termination. In the event that the Closing shall not have occurred on or
before July 15, 2008, this Agreement may be terminated at any time thereafter by
written notice from one party to the others. Such termination shall not be the
sole remedy for a breach of this Agreement by the non-breaching party, and each
party shall retain all of its rights hereunder at law or in equity.
Notwithstanding anything herein to the contrary, a party whose breach of a
covenant or representation and warranty or failure to satisfy a condition
prevented the Closing shall not be entitled to terminate this Agreement.


(m) Remedies. No provision of this Agreement providing for any specific remedy
to a party shall be construed to limit such party to the specific remedy
described, and any other remedy that would otherwise be available to such party
at law or in equity shall also be available. The parties also intend that the
rights and remedies hereunder be cumulative, so that exercise of any one or more
of such rights or remedies shall not preclude the later or concurrent exercise
of any other rights or remedies.


(n) Attorney’s Fees. If any party to this Agreement shall bring any action for
relief against the other arising out of or in connection with this Agreement, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney’s fees and costs incurred in bringing such action and/or
enforcing any judgment granted therein, all of which shall be deemed to have
accrued upon the commencement of such action and shall be paid whether or not
such action is prosecuted to judgment. Any judgment or order entered in such
action shall contain a specific provision providing for the recovery of
attorney’s fees and costs incurred in enforcing such judgment. For the purposes
of this Section, attorney’s fees shall include, without limitation, fees
incurred with respect to the following: (i) post-judgment motions, (ii) contempt
proceedings, (iii) garnishment, levy and debtor and third party examinations,
(iv) discovery and (v) bankruptcy litigation.


IN WITNESS WHEREOF, the Lender and the Company have caused this Agreement to be
duly executed by their respective authorized persons on the date first written
above.
 
 
The Company:
 
 
 
KNIGHT ENERGY CORP.
 
 
 
By:
  
 
Title:
  
 
 
 
 
By:
  
 
Title:
  
 
 
 
 
The Lender:
 
 
 
 
HD SPECIAL-SITUATIONS, LP
       
By:
   
Title:
 

 
17

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 
Schedule of Lenders
 
Exhibit A
Form of 15% Senior Secured Promissory Note
Exhibit B
Amendment to Security Agreement
Exhibit C
Amendment to Corporate Guaranty
Exhibit D
Amendment to Deed of Trust, Security Agreement, Assignment of Production and
Financing Statement
Exhibit E
Disbursement Instructions
Exhibit F
Escrow Agreement



Schedule 3(c)
Schedule 3(d)
Schedule 3(f)
Schedule 3(g)
Schedule 3(i)
Schedule 3(k)
Schedule 3(l)
Schedule 4(f)
 
SCHEDULE OF LENDERS
 
Name of Lender
 
Purchase Price and Note Principal
 
HD Special-Situations, LP
 
$
2,500,000
 

 
18

--------------------------------------------------------------------------------



SCHEDULE 3(c)
 
The Company currently has 5,300,000 warrants outstanding as follows:
 
Nortia Capital Partners, Inc.:
2,500,000; 1,250,000 at $.50 and 1,250,000 at $1.00 expiring March 10, 2010
   
Lake Capital AG:
2,500,000; 1,250,000 at $.50 and 1,250,000 at $1.00 expiring March 10, 2010
   
Com-Advise:
300,000 at $3.00 expiring October 1, 2008



SCHEDULE 3(d)
 
None
 
SCHEDULE 3(f)
 
None
 
SCHEDULE 3(g)


None

19

--------------------------------------------------------------------------------




SCHEDULE 3(i)
 
None
 
SCHEDULE 3(k)
 
None
 
SCHEDULE 3(l)
 
None

20

--------------------------------------------------------------------------------



SCHEDULE 4(f)


DRILLING RIG #1


Inventory:
 
102’ Lee C. Moore Derrick
T-20 National Draworks-powered by rebuilt 12V92 Detroit
9’ H x 40’ L x 16’ W substructure-
150 ton Ideal Blocks – 4 sheave W/B5 Hook
Top Doghouse w/water tank
Roughneck Doghouse (bottom)
2000 gal & 3000 gal diesel tanks
5000’ 4 ½” drill pipe
16 drill collars 6 ¼”
150 KW light plant w/ 292 Cummins
G D FXN 14” 12V92
C-250 15” powered by 8V71 Detroit
Brewster 150 ton swivel
Kelly & Bushings
17 ½ Emsco table
2 Pipe Baskets
2 sets pipe racks
Reagon BOP w/new bladder
Hydraulic hand pump
Tongs
Subs
New Lights
Hand Tools
Catwalk
Stairways
V-Door
New Kelly Hose
Auto Driller – rebuilt
Recorder-rebuilt
Straight Hole

21

--------------------------------------------------------------------------------



Deviation spool w/ new line
Jets – new hoses
Rebuilt Air Compressor
Mud Hopper
Two (2) 300 bbl. steel mud pits (optional)


HORSEPOWER IS 750
 
DRILLING RIG #2
Inventory:
 
Lee C. Moore 102’ Derrick SN #T2702 with 4 sheaves
11’ Substructure
(2) 12V92 Detroit Engines compounded, SN #12VF0182981237400 & SN
#12VF0755281237B00, re-manufactured
Ideco H-40 Draw Works 800 HP w/ new Brakes complete w/air controls, 1” line
Ideal 150 Ton Block/Hook
Wheeland 6200
Top Doghouse 18’ X 8’ with knowledge box, bench and lockers.
Bottom Doghouse 20’ X 8’ with lockers, heater and parts bin
3000 Gallon Fuel Tank
6 Pipe Racks (3 sets)
Catwalk 45’ X 4’ X 4’
#1 Pump - 16V71 Detroit Engine on National 20P Pump w/20” Stroke SN #30056
#2 Pump – Wilson Snyder 14” pump powered by rebuilt 3406
175 KVW Light Plant Powered By 671 Detroit Engine (Rebuilt)
45’ Kelly w/Bushing and Hose
Reagan BOP w/Manuel Hydraulic Pump unit
Geolograph Recorder (3264) L-3485
Auto Drill – SN #5072
Loading ramp 9’ X 20’ X 5’
Brewster 17 ½” Rotary Table (Just Rebuilt)
Geolograph Weight Indicator
Tools – (2) Tongs, Slips, 4 ½” Elevators, 8’ Bales

22

--------------------------------------------------------------------------------



300 Barrel Water Tank w/Tool Shed Combination
2000 Gallon Diesel Tank
(2) Pipe Baskets
Misc. Others
Foster makeup and breakout catheads
450 HP twin disc torque converters
Screen type shale shaker – new manufactured
(14) Collars-5 7/8” 4” Full hole w/subs


NO DEVIATION SURVEY TOOLS
ONLY ONE STEEL PIT, BARE NEEDS TO BE REWORKED
NO DRILL PIPE
BRAND NEW STRING OF 6 ½” DRILL COLLARS

23

--------------------------------------------------------------------------------


 